PRESENT: All the Justices

ALEXANDRIA REDEVELOPMENT
AND HOUSING AUTHORITY                         OPINION BY
                                       JUSTICE D. ARTHUR KELSEY
v.   Record No. 141085                       June 4, 2015

LORAIN WALKER

       FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                     James C. Clark, Judge

      In the circuit court, Lorain Walker filed a complaint

alleging that she had been improperly discharged by the

Alexandria Redevelopment and Housing Authority ("ARHA").    The

circuit court denied her requests for reinstatement and money

damages but held that she was entitled to have her claims

arbitrated under ARHA's grievance procedure.   ARHA appeals,

arguing that the circuit court misapplied Code § 15.2-1507.

We agree and reverse.

                             I.

      Walker worked for ARHA for several years before being

discharged on September 23, 2010, for "grossly" violating

ARHA's "absenteeism and tardiness policies."   Walker filed a

grievance seeking further review of her discharge.   ARHA's

grievance policy included various stages of review that, when

applicable and timely requested, culminated in a hearing by an

independent arbitrator.

      After Walker's grievance passed the initial stages of

review, ARHA informed her in February 2011 that a panel of
potential arbitrators had been requested from the Federal

Mediation and Conciliation Service ("FMCS").     ARHA explained

to Walker that when the parties received the names on the

panel, she must participate in alternating strikes until a

single arbitrator was chosen.      Under ARHA's grievance policy,

this process must be accomplished "[w]ithin thirty days after

receipt of the panel."

     After ARHA had submitted a request to FMCS for a panel of

arbitrators, it followed up with Walker by emails to her on

February 7 and 15, 2011.    Without addressing the panel of

potential arbitrators, Walker replied via her smartphone on

February 15:   "I am seeking counsel so I can go to court."

(Emphasis added.)   Within minutes of Walker's message, ARHA's

counsel replied, asking her to clarify whether her reference

to court meant that she was "no longer interested in

arbitration of [her] discharge."     Walker never replied to this

question.

     Several weeks later, ARHA reminded Walker that the

thirty-day period would expire on March 17, 2011.     If she was

still interested in submitting her grievance to arbitration,

ARHA stated, Walker needed to participate in the arbitrator

selection process, which ARHA offered to complete with her by

telephone if she would provide her phone number and an

acceptable time to speak.    If Walker continued to be

                               2
unresponsive, ARHA warned her that it would conclude that she

was "no longer interested in pursuing arbitration."

     After the March 17, 2011 deadline passed without any

response from Walker, ARHA informed her that "effective

immediately ARHA will treat your request for arbitration as

withdrawn."   Nevertheless, the next day Walker sent a cryptic

email from her smartphone stating simply that she was

"interested in arbitration" and providing her phone number.

She offered no explanation, however, for her failure to

participate in the arbitrator selection process prior to the

expiration of the grievance procedure's thirty-day deadline.

     Four days after the deadline to select an arbitrator,

Walker wrote to ARHA objecting, for the first time, to the use

of emails to communicate - although she had at various times

used a smartphone to reply to emails ARHA had sent.   In a

separate letter of the same date, she stated that she had not

received a copy of the roster of prospective arbitrators.    In

reply, ARHA notified her that her arbitration request had

already been deemed withdrawn given her failure to respond by

the thirty-day deadline, and ARHA further noted that she had

never before raised this issue although she had numerous

opportunities to do so.   Walker made no response.

     Nearly a year later, Walker filed a complaint in circuit

court in February 2012, claiming that ARHA, "through its

                              3
counsel," had "unilaterally determined that the Complainant

had withdrawn her request for arbitration" of her grievance.

Code § 15.2-1507(A)(7)(b), however, required Walker to appeal

"within 30 days of the compliance determination."   Walker

ultimately nonsuited that action.

     Walker re-filed suit against ARHA in February 2013

repeating the same allegations previously asserted in the

nonsuited complaint.    In addition to requesting an award of

$300,000 in money damages, she requested an injunction

ordering ARHA to reinstate her to her prior position.    Neither

her initial nor amended complaints in this action specifically

requested a judicial order compelling arbitration of her

grievance.

     On ARHA's motion for summary judgment, the circuit court

denied Walker's claim for money damages and her request for

reinstatement.   The court, however, ordered ARHA to arbitrate

Walker's grievance, opining that it believed that the parties

had a "miscommunication . . . as opposed to a compliance

issue."   "I may be wrong," the judge explained, "but I'm

sticking with it."    ARHA appeals, arguing that the court erred

as a matter of law.

                              II.

     Before addressing the merits of this appeal, we must

first answer Walker's contention that the appeal should be

                              4
dismissed because ARHA's notice of appeal was not timely

filed.

        Rule 5:9(a) requires a notice of appeal to this Court to

be filed in the circuit court within thirty days after the

entry of the final or otherwise appealable order.    ARHA relied

upon Federal Express to deliver the notice of appeal in this

case.    The courier placed the notice of appeal in the hands of

a clerk in the land records department of the clerk's office

of the circuit court on May 15, 2014, exactly thirty days

after the entry of the order ARHA seeks to appeal.

        The clerk, however, did not stamp the notice of appeal as

"filed" until the next day, May 16, 2014, thus indicating that

ARHA's notice of appeal was untimely under Rule 5:9(a).    When

ARHA brought this to the attention of the circuit court and

produced uncontroverted evidence of timely filing, the court

entered an order directing the clerk to correct the docket to

reflect that the notice of appeal was in fact filed on May 15,

2014.    Walker did not appeal the trial court's corrective

order and instead filed a motion to dismiss ARHA's appeal.

        In her motion to dismiss, Walker argues that the circuit

court's order correcting the filing date was erroneous as a

matter of law because a written document is filed only when

the clerk of court stamps it as filed.    ARHA contends that we

need not consider Walker's argument because she did not

                               5
challenge the court's correction order by filing a cross-

appeal or by assigning cross-error in her brief in opposition.

See Rule 5:18(c).

     On this subject, the governing principles are easy to

repeat but sometimes difficult to apply.     No cross-appeal is

necessary when an appellee seeks to support a judgment on

alternative legal grounds, including those expressly rejected

by the trial court and those raised for the first time on

appeal.    See Perry v. Commonwealth, 280 Va. 572, 581, 701
S.E.2d 431, 437 (2010) (citing Washington v. Confederated

Bands & Tribes of Yakima Indian Nation, 439 U.S. 463, 476 n.20

(1979), and United States v. American Ry. Express Co., 265
U.S. 425, 435 (1924)); accord Jennings v. Stephens, 135 S. Ct.
793, 798 (2015). 1    Cross-appeals are necessary only when an

appellee seeks to modify or otherwise change a favorable

judgment "with a view either to enlarging his own rights

thereunder or of lessening the rights of his adversary."

Jennings, 135 S. Ct. at 798 (quoting American Ry. Express Co.,
265 U.S. at 435). 2



     1
       See also Reynolds v. American Nat'l Red Cross, 701 F.3d
143, 155-56 (4th Cir. 2012). This conclusion follows from the
axiom that a "prevailing party seeks to enforce not a [trial]
court's reasoning, but the court's judgment." Jennings, 135
S. Ct. at 799 (emphasis in original).
     2
         Cross-error in Virginia practice is treated exactly the
same.    The only difference between the two is that the
                                6
     Because we strive to decide cases on the "best and

narrowest grounds available," McGhee v. Commonwealth, 280 Va.
620, 626 n.4, 701 S.E.2d 58, 61 n.4 (2010) (quoting Air

Courier Conference v. American Postal Workers Union, 498 U.S.
517, 531 (1991) (Stevens, J., concurring)), 3 we need not

determine whether Walker's argument should have been asserted

by way of a cross-appeal or an assignment of cross-error.

Here, settled principles of law defeat Walker's argument on

the merits.

     When not filed electronically, a pleading is filed when

it is physically delivered to the clerk of court.   Rule 3:3

("The clerk shall receive and file all pleadings when

tendered." (emphasis added)); Mears v. Mears, 206 Va. 444,

446, 143 S.E.2d 889, 890 (1965) (holding that a paper "is

'filed' when delivered to the clerk by the agent selected by

counsel"); accord W. Hamilton Bryson, Virginia Civil Procedure

§ 6:01, at 6-3 (4th ed. 2005). 4



assignment of cross-error, unlike a freestanding cross-appeal,
is jurisdictionally dependent on the initiating appeal. If
the appellant's petition for appeal is denied, assignment of
cross-error by the appellee will not be granted or considered
further by the Court. See Rule 5:18(c)(4)(i).
     3
       See also Miles v. Commonwealth, 274 Va. 1, 2, 645 S.E.2d
924, 925 (2007) (Kinser, J., concurring) (quoting with
approval Luginbyhl v. Commonwealth, 48 Va. App. 58, 64,
628 S.E.2d 74, 77 (2006) (en banc)).
     4
       Traditionally, the term "pleadings" included only "the
written statements of the positions, i.e., the claims and the
                              7
     As one court succinctly put the point:

          The word "filed" . . . is, as applied to
          court proceedings, a word of art, having a
          long established and well understood
          meaning . . . . It requires of one
          filing . . . merely the depositing of the
          instrument with the custodian for the
          purpose of being filed. . . . [I]t
          charges him with no further duty, subjects
          him to no untoward consequences as a
          result of the failure of the custodian to
          do his duty, by placing the instrument on
          the file, or as in modern practice placing
          his file mark on the instrument.

Milton v. United States, 105 F.2d 253, 255 (5th Cir. 1939). 5

     It is true that a circuit court clerk's "filed" stamp is

usually conclusive evidence of the filing date, see Mears, 206
Va. at 445, 143 S.E.2d at 890, but that does not render the

timing of the filing incontrovertible.   When a party contests


defenses, of the parties to the litigation." Bryson, supra, §
6:02[1], at 6-4. A notice of appeal technically would not fit
within the scope of the traditional definition. See, e.g.,
Coleman v. Thompson, 501 U.S. 722, 742 (1991) (characterizing
a notice of appeal as "a purely ministerial document" (citing
Rule 5:9)); Mears, 206 Va. at 447, 143 S.E.2d at 891
(referring to it as a "paper" to be filed with the court).
Even so, "there are other definitions of what a pleading is
for different purposes in Virginia law," Kent Sinclair & Leigh
B. Middleditch, Jr., Virginia Civil Procedure § 11.6, at 873
(6th ed. 2014), and the distinctions are immaterial for the
purpose of determining when a notice of appeal has been filed.
     5
       Cf. Rules 5:5(c), 5A:3(d) (governing appellate filings).
The policy objectives for these rules are "(1) to circumvent
the inconvenience of having to personally appear in the
Clerk's office to effect a filing, and (2) to protect a party
from those delays which often occur in the regular dispatch of
mail and naturally are outside a party's control." Reese v.
Wampler Foods, Inc., 222 Va. 249, 252-53, 278 S.E.2d 870, 872
(1981).
                             8
the clerk's date of filing, the circuit court retains the

authority under Code § 8.01-428(B) to take evidence and to

make factual findings approving or disapproving the clerk's

filing date.      A litigant, after all, "should not be denied a

review simply because of an error made by a ministerial

officer of the court."      Leigh v. Commonwealth, 192 Va. 583,

587, 66 S.E.2d 586, 589 (1951). 6

     That is just what happened here.      ARHA brought the

discrepancy to the attention of the circuit court and

irrefutably established the date of physical delivery and,

thus, the true date of filing.      The circuit court prudently

issued a correction order so that the record would "speak the

truth."   Jefferson v. Commonwealth, 269 Va. 136, 140, 607
S.E.2d 107, 110 (2005); see also Council v. Commonwealth, 198
Va. 288, 292-93, 94 S.E.2d 245, 248 (1956) (clarifying that

"the purpose of a nunc pro tunc entry is to correct mistakes

of the clerk . . . so as to make the record show what actually

took place"). 7    Because the correction order merely confirms



     6
       See also Avery v. County Sch. Bd., 192 Va. 329, 331, 64
S.E.2d 767, 769 (1951) (recognizing that "[t]his court has
always exercised its discretion, so far as it legally could,
to protect litigants against the consequences of the failure
of a public officer to perform ministerial duties"); Brame v.
Guarantee Fin. Co., 139 Va. 394, 398, 124 S.E. 477, 478
(1924).
     7
       See also Rule 1:9 ("All steps and procedures in the
clerk's office touching the filing of pleadings and the
                                9
the factual timeliness of ARHA's notice of appeal, we deny

Walker's motion to dismiss. 8

                                III.
              A. The ARHA Grievance Procedure

     Under Virginia law, a local redevelopment and housing

authority has the option to include its employees in the

locality's grievance procedure 9 or to adopt its own procedure

specifically applicable to the authority's employees.     See

Code § 15.2-1507(A)(4).   ARHA elected to adopt its own

procedure.

     The ARHA grievance procedure takes a grievant through

various, informal stages of dispute resolution.   Step 1

involves a written response by ARHA to the assertions in the

grievance.   If dissatisfied with this response, the grievant

may challenge it in Step 2, which includes a review by the

department director.   Step 3 involves a written appeal to


maturing of suits or actions may be reviewed and corrected by
the court."); cf. Martin P. Burks, Common Law & Statutory
Pleading & Practice § 50, at 108 (T. Munford Boyd, ed., 4th
ed. 1952) (noting that a clerical "mistake" of the clerk
"cannot prejudice" the litigants).
     8
       This appeal does not require us to address whether, and
to what extent, the failure to tender certain fees renders a
physically delivered pleading incapable of being filed. See
generally Landini v. Bil-Jax, Inc., Record No. 140591 (Jan.
30, 2015) (unpublished).
     9
       Under Code § 15.2-1507(A), a locality may adopt its own
employee grievance procedure consistent with Code § 15.2-1506
or be deemed to have adopted the grievance procedure
applicable to state employees, Code § 2.2-3000 et seq.
                                 10
ARHA's chief executive officer.     The final stage initiates a

formal arbitration hearing in which the arbitrator has

authority to enter a binding determination.

     Both parties have compliance duties during the final

stage.   The arbitration procedure details the process of

selecting an arbitrator, scheduling a hearing, conducting an

evidentiary hearing, and obtaining a ruling from the

arbitrator.   The first compliance duty is selecting an

arbitrator.   The grievance procedure specifies that both

parties shall pick an arbitrator by striking names from a

panel of potential arbitrators provided by the independent

arbitration service.   This task must be completed "[w]ithin

thirty days" of receiving the panel.    After the process of

striking the names from the panel leaves one arbitrator

remaining, the arbitration may be scheduled.

      B. Judicial Review of Compliance Determinations

     Judicial review of the grievance procedure is sharply

limited by Code § 15.2-1507.    With respect to procedural

noncompliance, the statute provides:

           After the initial filing of a written
           grievance, failure of either party to
           comply with all substantial procedural
           requirements of the grievance procedure,
           including the panel or administrative
           hearing, without just cause shall result
           in a decision in favor of the other party
           on any grievable issue, provided the party


                               11
          not in compliance fails to correct the
          noncompliance within five workdays of
          receipt of written notification by the
          other party of the compliance violation.

Code § 15.2-1507(A)(7)(a) (emphasis added).   The chief

administrative officer or his designee "shall determine

compliance issues."   Code § 15.2-1507(A)(7)(b).   If the

grievant objects to the compliance determination, she may seek

judicial review "by filing [a] petition with the circuit court

within 30 days of the compliance determination."     Id.

             C. The Circuit Court's Holding

     In this case, Walker did not request an order of

arbitration in either her complaint or amended complaint.

Instead, she sought money damages and an injunction

reinstating her to her former position.   Though this alone

would ordinarily be enough to put in question the circuit

court's arbitration order, 10 ARHA limits its appellate

challenge of the arbitration order to the circuit court's




     10
       "'Pleadings are as essential as proof, and no relief
should be granted that does not substantially accord with the
case as made in the pleading.'" Ted Lansing Supply Co. v.
Royal Aluminum & Constr. Corp., 221 Va. 1139, 1141, 277 S.E.2d
228, 229-30 (1981) (quoting Bank of Giles Cnty. v. Mason, 199
Va. 176, 180, 98 S.E.2d 905, 907 (1957)). Therefore, "'[n]o
court can base its decree upon facts not alleged, nor render
its judgment upon a right, however meritorious, which has not
been pleaded and claimed.'" Id. at 1141, 277 S.E.2d at 230
(quoting Potts v. Mathieson Alkali Works, 165 Va. 196, 207,
181 S.E. 521, 525 (1935)).

                              12
failure to apply the thirty-day appeal deadline imposed by

Code § 15.2-1507(A)(7)(b).

        Both parties agree that, in March 2011, ARHA declared

Walker to be noncompliant with the grievance procedure and

deemed her request for arbitration to be withdrawn.        See,

e.g., Appellee's Br. at 6; Oral Argument Audio at 2:35 to

3:00.        Walker specifically alleged that ARHA, "through its

counsel," made the compliance determination. 11      Walker,

however, waited nearly a year to file her first complaint

seeking judicial review - far beyond the thirty-day deadline

imposed by Code § 15.2-1507(A)(7)(b).

        The circuit court decided not to apply the thirty-day

deadline on the ground that this case involved a mere

"miscommunication between the parties as opposed to a

compliance issue."        We do not understand the distinction.

Walker claimed that she was confused about the arbitrator

selection process and that her confusion resulted in her

alleged noncompliance.        She did not assert, nor could she,

given her pleading, that ARHA did not declare her noncompliant

and deem her arbitration request to be withdrawn.       It was just



        11
       At oral argument on appeal, Walker's counsel conceded
that ARHA's counsel acted as the designee of ARHA's chief
executive officer for purposes of making this determination.
See Oral Argument Audio at 20:25 to 20:57.


                                   13
this determination that Walker attacked in her amended

complaint.

     The circuit court's reasoning conflated the cause of

Walker's noncompliance (an alleged miscommunication) with its

effect (a determination triggering the thirty-day window to

petition the circuit court for review).   The two are

conceptually separate.    The statutory deadline could not be

set aside on the ground that the circuit court believed that

Walker had a valid excuse for being noncompliant.   If that

were enough, the deadline would be pointless - for it would

only impose a procedural bar on challenges destined to fail on

the merits anyway.   See generally Winslow v. Commonwealth, 62
Va. App. 539, 546, 749 S.E.2d 563, 567 (2013) ("It is never

enough for the defendant to merely assert a winning argument

on the merits - for if that were enough procedural default

'would never apply, except when it does not matter.'"

(citation omitted)). 12


     12
       Finally, we note that Walker did not file in the
circuit court an "application" seeking to enforce a
contractual arbitration right under the Virginia Uniform
Arbitration Act, specifically, Code § 8.01-581.02(A). Nor did
the circuit court issue an interlocutory order compelling
arbitration under that statute or "stay" the proceeding under
Code § 8.01-581.02(D) for purposes of retaining jurisdiction
under Code §§ 8.01-581.010 and 8.01-581.011. Instead, the
circuit court issued a "FINAL ORDER GRANTING IN PART AND
DENYING IN PART MOTION FOR SUMMARY JUDGMENT," stating that
"the proceedings in this matter are otherwise terminated and
this order is Final." Neither Walker nor ARHA questions our
                              14
                              IV.

     We deny Walker's motion to dismiss, finding no error in

the circuit court's order correcting the filing date of ARHA's

notice of appeal.   We hold that the circuit court erred,

however, in ordering ARHA to arbitrate Walker's grievance.   We

thus reverse and enter final judgment in favor of ARHA.


                                    Reversed and final judgment.




appellate jurisdiction over the final order entered in this
case. Nor do we. A circuit court order cannot create its own
immunity to appeal by granting relief not requested in the
pleadings and by entering a final order compelling arbitration
outside the scope of the Virginia Uniform Arbitration Act.
Cf. Seguin v. Northrop Grumman Sys. Corp., 277 Va. 244, 672
S.E.2d 877 (2009) (holding that an interlocutory decree
ordering arbitration pursuant to the Virginia Uniform
Arbitration Act is not an appealable final order under Code §
8.01-670(A)(3) and not an appealable interlocutory order under
Code § 8.01-581.016).
                              15